Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: After consideration and search of the prior art, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims. In addition to the prior art cited in the IDS, the following, newly discovered publications are particularly relevant to applicant claims, yet fail to teach or suggest in reasonable combination the limitations recited in the independent claims:
Chen et al. (CN110069709A) discloses a method for intention identification  (Abstract), wherein importance values of terms in an utterance or query are determined and used to refine intent identification (A intention identification method, comprising: inquiring language of obtaining user input, word vector characteristic for obtaining the query language according to the query language. and obtaining the discrete features associated with the query language, multi-channel characteristic vector according to the word vector features and the discrete characteristic to generate the query language, the multi-channel feature vector input to the intention identification model, obtain the intention information of the intention identification model output…  In some embodiments of the invention, based on the scheme, the second obtaining unit is configured to identifying the intent of the query language is intended or fuzzy intention accurately according to the intention of the query language is precise intention or fuzzy intended to generate a discrete feature of the query language… In some embodiments of the invention, based on the scheme, the second obtaining unit is configured to: performing word segmentation process to the query language to obtain at least one target word, the at least one target word importance 
Singh et al. (“Model Agnostic Interpretability of Rankers via Intent Modelling”) discloses a technique of  estimating the importance of a term in a document by substituting the term by an OOV word and calculating the relevance of term on as score difference with and without the perturbation (pg. 621). Yet, Singh fails to teach calculating the relevance of term in a query using this perturbation technique.
Khashabi et al. (“Learning What is Essential in Questions”) discloses a method of determining an essential question term, wherein an essential question term is determined if altering the essential question term changes the intended meaning of question (2. Essential Question Terms, pg. 81 and 82). However, Khashabi et al. fails to teach that using a value to the essential question term to identify a change in ranking or confidence of the intent of the utterance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657